Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Screen Mfg (JP 2005-328063)  in view of Ehmig (US Patent Application 2014/0131607)  and in view of CKD Corp (JP 2012-189165).


Regarding claim 1. 
Dannipon discloses a gas supply system having a flow passage for supplying process gas from a gas supply source toward a chamber (110), the system comprising: an automatic valve (136) that is provided in the flow passage (130) and adjusts a flow rate of the process gas supplied to the chamber (110) by automatic opening and closing; and a manual valve (152) that is provided downstream of the automatic valve (136) in the flow path and in immediate vicinity of the chamber (110), and 

Dannipon does not specifically disclose that the flow rate is controlled by the manual valve operation adjusts the flow rate of the process gas by manual opening and closing, 

The valve of the CDK reference discloses manual diaphragm valve designed to control flow rate and effect Cv value in the system.


Dannipon does not disclose wherein the manual valve is a direct diaphragm valve having a diaphragm that is placed and separated on and from a seat in conjunction with a stem and a disk along with opening and closing, and includes a stroke adjusting mechanism that adjusts a valve stroke.
 
Ehmig teaches directly operated (manual) diaphragm valve with a diaphragm (26) and a disk (25) that includes a stroke adjustment mechanism (5).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include a stroke limiting feature in the Dannipon valve as taught by Ehmig with the predictable result of being able to manually control flow in the Dannipon system. 

Regarding claim 2. 
The gas supply system according to claim 1, wherein the stroke adjusting mechanism adjusts the valve stroke by restricting the stem from moving upwardly when the manual valve is fully opened.
 The stroke limiting device (5) of Ehmig  limits how far the stem can be rotated

Regarding claim 3.  

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that the amount that the valve is opened including fully open will establish a specific but different Cv value and as such the movement of the valve adjusts the Cv rate. As taught by the valve of CDK.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KEVIN R BARSS/Examiner, Art Unit 3753